UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2393


ALEXANDRIA CONSULTING GROUP, LLC,

                      Appellant,

     v.

ALEXANDRIA SURVEYS INTERNATIONAL LLC,

                      Debtor – Appellee,

ALEXANDRIA SURVEYS, LLC,

                      Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:13-cv-891-LO-TCB; 10-11559-BFK)


Argued:   December 9, 2014              Decided:   December 30, 2014


Before WILKINSON, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Vaughn, Jr., O'CONNOR & VAUGHN LLC, Reston, Virginia,
for Appellant.   Richard George Hall, Annandale, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alexandria         Surveys       International            (ASI),        a    residential

surveying firm, filed for Chapter 11 bankruptcy in 2010. After

failing    to     submit    a    reorganization          plan,    ASI    converted          to   a

Chapter 7 proceeding. On May 18, 2012, the Trustee issued a

Report of No Distribution and closed the case. In November 2012,

Alexandria Consulting Group (ACG), another residential surveying

firm, moved to reopen the proceeding under 11 U.S.C. § 350(b),

stating     that     it     desired        to       purchase     unscheduled           personal

property remaining in the estate. This property, which included

ASI’s customer lists, survey files, web address, and phone and

facsimile       numbers,        was   in     the      possession        of       yet    another

residential surveying firm, Alexandria Surveys, LLC (Alexandria

LLC). Over ASI’s objection, the bankruptcy court granted the

motion to reopen and eventually ordered an auction for the sale

of the property in question. Alexandria LLC was not a party to

the motion to reopen, but it did participate in the auction. ACG

won the auction, and Alexandria LLC appealed to the district

court.

     On    appeal,        the    district       court,     conducting            its   de   novo

review,     concluded       that      ACG       lacked    standing       to       reopen     the

bankruptcy      case.      Alexandria       Surveys      Int’l,    LLC       v.    Alexandria

Consulting Grp., LLC, 500 B.R. 817 (E.D. Va. 2013). The district

court     began    by     explaining        that      Federal     Rule       of    Bankruptcy

                                                2
Procedure 5010 “only permits a case to be reopened ‘on motion of

the debtor or other party in interest.’” Id. at 820 (quoting

Fed. R. Bankr. Proc. 5010) (emphasis in original). The district

court concluded that parties in interest include the debtor, the

trustee, or a creditor and that because it was “undisputed” that

ACG was “not a creditor of the debtor” or a “participant in the

original case,” it lacked standing to reopen ASI’s bankruptcy.

Id.

      ACG now appeals from the district court’s order. In appeals

from bankruptcy, “[w]e review the decision of the district court

de novo, effectively standing in its shoes to consider directly

the findings of fact and conclusions of law by the bankruptcy

court.” In re Runski, 102 F.3d 744, 745 (4th Cir. 1996). “[W]e

review legal conclusions by the bankruptcy court de novo and may

overturn its factual determinations only upon a showing of clear

error.” Id. Applying this standard of review, we agree with the

district   court   that   ACG   lacked   standing   to   reopen   ASI’s

bankruptcy case, and we affirm substantially on its reasoning.

See Alexandria Surveys, 500 B.R. at 820-21. *

                                                              AFFIRMED


      *
       The district court also addressed the merits of Alexandria
LLC’s appeal from the bankruptcy court. Because we agree with
the district court that ACG lacked standing to reopen the case,
we do not address these issues.



                                   3